          Case 2:20-cv-01517-ACA Document 19 Filed 04/07/21 Page 1 of 3                                   FILED
                                                                                                 2021 Apr-07 AM 07:21
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 RANDAL CRAGUN, et al.,                       )
                                              )
        Plaintiffs,                           )
                                              )
 v.                                           )
                                                           Case No. 2:20-cv-01517-ACA
                                              )
 JOHN H. MERRILL, in his official capacity as )
 Secretary of State of Alabama,               )
                                              )
        Defendant.                            )


                                STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties to this case stipulate

to dismiss this action, with each party bearing that party’s own costs and attorney’s fees. The

Secretary of State has implemented changes to the voter registration process and the parties have

reached a settlement related to the claims in this case.



                                                  Respectfully submitted,

                                                  s/Patrick C. Elliott
                                                  Patrick C. Elliott
                                                  Elizabeth Cavell
                                                  Freedom From Religion Foundation, Inc.
                                                  10 N. Henry St.
                                                  Madison, WI 53703
                                                  608-256-8900
                                                  patrick@ffrf.org
                                                  ecavell@ffrf.org




                                                  1
Case 2:20-cv-01517-ACA Document 19 Filed 04/07/21 Page 2 of 3




                             Steven P. Gregory
                             ASB-0737-R73S
                             Gregory Law Firm, P.C.
                             505 N. 20th Street, Suite 1215
                             Birmingham, AL 35203
                             (205) 208-0312
                             steve@gregorylawfirm.us


                             Counsel for the Plaintiffs



                             s/James W. Davis
                             James W. Davis (ASB-4063-I58J)
                             Brenton M. Smith (ASB-1656-X27Q)
                             A. Reid Harris (ASB-1624-D29X)
                               Assistant Attorneys General


                             Office of the Attorney General
                             501 Washington Avenue
                             Montgomery, Alabama 36130-0152
                             Telephone: (334) 242-7300
                             Fax: (334) 353-8400
                             Jim.Davis@AlabamaAG.gov
                             Brenton.Smith@AlabamaAG.gov
                             Reid.Harris@AlabamaAG.gov

                             Counsel for Defendant




                              2
            Case 2:20-cv-01517-ACA Document 19 Filed 04/07/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE
          I hereby certify that on April 7, 2021, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.

                                                                s/Patrick C. Elliott
                                                                Counsel for Plaintiffs




                                                    3
